DETAILED ACTION
Acknowledgements
This communication is in response to Applicant’s communications filed on 30 March 2021.  Amendments to claims 1, 3, 5-7, 10, 13 and 14 have been entered.  No claims have been added or canceled.  Rejections made under 35 USC §112 and 35 USC §103 in the last office action have been withdrawn in view of the Applicant’s remarks/ amendments.  Claims 1-15 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Kurt Maschoff (Reg. No. 38,235) on 26 May 2021 at 3:00 p.m. Eastern time.
IN THE CLAIMS
Claims 13 and 14 are amended as follows:
Claim 13.  A computer-implemented method comprising:
receiving a request to initiate a first transaction from a merchant, the request including a first transaction data entity associated with the first transaction, the first transaction data entity including one or more transaction data entity components, the request further including information identifying the merchant, using a processor to identify one or more pre-imposed routing rules associated with the merchant; 
determining that none of the one or more pre-imposed routing rules associated with the merchant is applicable to the first transaction data entity;

analyzing, using the at least first system rule, the first transaction in view of current payment processor statistics stored in a datastore, wherein the at least first system rule comprises a rule specifying an up/down status and wherein the datastore of current payment processor statistics includes statistics quantifying up/down status of each of a plurality of payment processors, and wherein the statistics quantifying up/down status are gathered by proactively requesting, by generating API calls to each of the plurality of payment processors, data characterizing a handling of each of a plurality of transactions by the plurality of payment processors and storing the data characterizing the handling in the datastore;
determining which payment processor among [[a]] the plurality of payment processors to route the first transaction based on the analysis;
routing the first transaction data entity to the selected payment processor for authorization processing of the first transaction; and
receiving an authorization response from the selected payment processor.

Claim 14.   A non-transitory computer readable storage medium having instructions stored thereon that, when executed on a processor, perform a method comprising:
receiving a request to initiate a first transaction from a merchant, the request including a first transaction data entity associated with the first transaction, the first transaction data entity including one or more transaction data entity components, the request further including information identifying the merchant, using a processor to identify one or more pre-imposed routing rules associated with the merchant;
determining that none of the one or more pre-imposed routing rules associated with the merchant is applicable to the first transaction data entity;
identifying, using a transaction processing analyzer, at least a first system rule;
analyzing, using the at least first system rule, the first transaction in view of current payment processor statistics stored in a datastore, wherein the at least first system rule comprises a rule specifying an up/down status and wherein the datastore of current payment processor statistics includes statistics quantifying up/down status of each of a plurality of payment processors, and wherein the statistics quantifying up/down status are gathered by proactively requesting, by generating API calls to each of the plurality of payment processors, data characterizing a handling of each of a plurality of transactions by the plurality of payment processors and storing the data characterizing the handling in the datastore;
determining which payment processor among [[a]] the plurality of payment processors to route the first transaction based on the analysis;
routing the first transaction data entity to the selected payment processor for authorization processing of the first transaction;
receiving an authorization response from the selected payment processor.

Claims 16-26 are added as follows:

Claim 16.  The computer-implemented method of claim 13 further comprising:
at least a second system rule specifying an acceptance rate; 
wherein the datastore of current payment processor statistics include statistics quantifying a current acceptance rate for each of the plurality of payment processors.

Claim 17.  The computer-implemented method of claim 13, wherein the datastore of current payment processor statistics includes response-time statistics comprising at least one statistic characterizing a distribution of a payment processor's response times to incoming transactions.

Claim 18.  The computer-implemented method of claim 13, further comprising: 
proactively requesting, from the plurality of payment processors, data characterizing a handling of each of a plurality of transactions by the plurality of payment processors; and
storing the data characterizing the handling in the datastore.

Claim 19.  The computer-implemented method of claim 13, further comprising accumulating the statistics quantifying up/down status, the method comprising:
sending API calls to each of the payment processors;

setting the payment processor’s status as currently not operational if the predetermined number of consecutive API calls fail to receive a response from the payment processor.

Claim 20.  The computer-implemented method of claim 19, further comprising:
in the event that an API call fails to receive a response from a payment processor within a predetermined time period, sending an additional API call to the payment processor.

Claim 21.  The computer-implemented method of claim 20, further comprising:
updating the datastore of current payment processor statistics to indicate the payment processor is in a down-state after a predetermined number of API call attempts have been made.

Claim 22.  The computer-implemented method of claim 13, wherein the transaction processing analyzer is further operative to execute a Bayesian algorithm which inputs a plurality of parameters characterizing the first transaction and at least one parameter characterizing each of at least some of said plurality of payment processors and outputs a selected processor from among said plurality of payment processors to which the first transaction is to be routed.

Claim 23. The computer-implemented method of claim 13, further comprising a user interface displaying the pre-imposed routing rules associated with a merchant, the pre-imposed routing rules including elements selected or otherwise provided by the merchant.

Claim 24. The computer-implemented method of claim 23, wherein at least one of the pre-imposed routing rules associated with the merchant is a rule to determining whether one or more characteristics of a transaction or one or more characteristics of a payment processor is true.  

Claim 25.  The computer-implemented method of claim 19, wherein the API calls are sent periodically to each of the plurality of payment processors.

Claim 26. A system, comprising:
a communication device to receive a request to initiate a transaction;
a processor coupled to the communication device; and
a computer storage device in communication with the processor and storing instructions adapted to be executed by the processor to:
receiving a request to initiate a first transaction from a merchant, the request including a first transaction data entity associated with the first transaction, the first transaction data entity including one or more transaction data entity components, the request further including information identifying the merchant, using a processor to identify one or more pre-imposed routing rules associated with the merchant;
determining that none of the one or more pre-imposed routing rules associated with the merchant is applicable to the first transaction data entity;
identifying, using a transaction processing analyzer, at least a first system rule;
analyzing, using the at least first system rule, the first transaction in view of current payment processor statistics stored in a datastore, wherein the at least first system rule comprises a rule specifying an up/down status and wherein the datastore of current payment processor statistics includes statistics quantifying up/down status of each of a plurality of payment processors, and wherein the statistics quantifying up/down status are gathered by proactively requesting, by generating API calls to each of the plurality of payment processors, data characterizing a handling of each of a plurality of transactions by the plurality of payment processors and storing the data characterizing the handling in the datastore;
determining which payment processor among the plurality of payment processors to route the first transaction based on the analysis;
routing the first transaction data entity to the selected payment processor for authorization processing of the first transaction;
receiving an authorization response from the selected payment processor.

Claims 1-12 are canceled.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Schmidgall et al, US Pub. No. 2007/0233603 A1, in view of Chopra et al, US 7,959,074 B1, in further view of Fernandez, US Pub. No. 2011/0101091 A1) teaches a computer-implemented method, the method comprising of:
receiving a request to initiate a first transaction from a merchant, the request including a first transaction data entity associated with the first transaction, the first transaction data entity including one or more transaction data entity components, the request further including information identifying the merchant, using a processor to identify one or more pre-imposed routing rules associated with the merchant;
determining that none of the one or more pre-imposed routing rules associated with the merchant is applicable to the first transaction data entity;
identifying, using a transaction processing analyzer, at least a first system rule;
analyzing, using the at least first system rule, the first transaction in view of current payment processor statistics stored in a datastore;
determining which payment processor among the plurality of payment processors to route the first transaction based on the analysis;
routing the first transaction data entity to the selected payment processor for authorization processing of the first transaction; and
receiving an authorization response from the selected payment processor.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a computer-implemented method, the method including:
analyzing, using the at least first system rule, the first transaction in view of current payment processor statistics stored in a datastore, wherein the at least first system rule comprises a rule specifying an up/down status and wherein the datastore of current payment processor statistics includes statistics quantifying up/down status of each of a plurality of payment processors, and wherein the statistics quantifying up/down status are gathered by proactively requesting, by generating API calls to each of the plurality of payment processors, data characterizing a handling of each of a plurality of transactions by the plurality of payment processors and storing the data characterizing the handling in the datastore.
For these reasons claims 13, 14 and 26 are deemed to be allowable over the prior art of record and claims 15-25 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Regarding subject matter eligibility under 35 USC §101:
Examiner concludes that the pending claims are directed to particular technological features that solve problems with prior art tools. The pending claims recite features that are rooted in computer technology.  The pending claims require specially programmed computers to achieve a solution for routing transactions to selected payment processors based on statistical data about prior transactions.
Claim 13 recites (among other features) a first system rule in view of payment processor statistics stored in a datastore, wherein the at least first system rule specifies an up/down status and statistics quantifying the up/down status of each of a plurality of payment processors.  The statistics quantifying up/down status are gathered by proactively requesting, through API calls, data characterizing a handling of each of a plurality of transactions by the plurality of payment processors. These elements provide a solution for routing transactions to selected payment processors based on statistical data about prior transactions. 
The claims integrate the judicial exception of organizing human activity into a practical application and at thus patent eligible under Prong Two, Step 2A of the 2019 PEG.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Skene et al (US Pub. No. 20010052016 A1) (December 13, 2001) “Method and system for balancing load distrubution [sic] on a wide area network”. 
Serebrennikov (US Pub. No. 20050114367 A1) (May 26, 2005) “Method and system for getting on-line status, authentication, verification, authorization, communication and transaction services for Web-enabled hardware and software, based on uniform telephone address, as well as method of digital certificate (DC) composition, issuance and management providing multitier DC distribution model and multiple accounts access based on the use of DC and public key infrastructure (PKI)”.
RUPPE et al (International Publication No. WO 2005/094442 A3) (January 18, 2007) “TRANSACTION SYSTEM WITH SPECIAL HANDLING OF MICROPAYMENT TRANSACTION REQUESTS”.
Sarr et al:  “Failure-Tolerant Transaction Routing at Large Scale”, 2010 Second International Conference on Advances in Databases, Knowledge, and Data Application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692